Title: From James Madison to John R. Livingston, 5 November 1804
From: Madison, James
To: Livingston, John R.


Sir.Department of State, Novr. 5th. 1804.
I have received your letter of the 29th. Ult. and have to observe, that the second instalment of your award was not due, until the 15th. July last, on which day it was paid by the British Government, and therefore the consequences of the protest of your bill are not attributable to that Govt. It is to be regretted that the mistake in your draft as to the time of payment, which alone occasioned its protest, had not been avoided, as it was pretty notorious that the instalment would not be due till the 15th. July, and it is the more unfortunate that the holders of the draft had not thought proper to retain it a few days. A Schedule of the awards, comprehending the times of payment, was seasonably sent from this Department to the Custom Houses for public inspection, and was republished in many of the Newspapers. The instalment will now be paid at the Office of Discount & Deposit in this City to yourself or to whom you may appoint by a power of Attorney duly exicuted. The exchange, if any, will not be allowed in any case, as Notice in the public papers was given so long ago as in April last, that all the monies received by the Agent in his public character, and which were not drawn out of his hands, before the 1st. of Sepr. last would be transferred to the United States, and wherever it was nevertheless left in his hands a preference was reasonably inferred in favor of receiving it here. I am &c.
James Madison
